DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/28/2022 amended claims 1, 2, 5, 14, 16, and 19.  Claims 1-20 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1, 2, 5, 14, 16, and 19.

Objection/s to the Specification
The title of the invention, “COMBINER ASSEMBLY FOR PROJECTION HEAD UP DISPLAY SYSTEM,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “MUTLI-AXIS MOVEMENT SUPPORT FOR OPTICAL COMBINER OF HEAD UP DISPLAY.”

Objection/s to the Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
“the support mechanism being configured to make at least some of the lateral movement simultaneously with at least some of the rotation, and ahead of some of the rotation, when moving from the operational position to the stowage position,” 
“the support mechanism being arranged to complete the lateral movement before making the rotation about the first pivot, when moving from the operational position to the stowage position,” 
“the multi-axis movement includes (1) initial lateral movement about the second axis prior to any rotation about the first axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis,” 
“a latch or a release pin or a gate located along the path, such that the initial lateral movement to the latch, release pin or gate along the path opens the path to allow simultaneous movement about both the first and second axes,” 
structure to perform “the multi-axis movement includes (1) initial lateral movement about the second axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis, wherein the support mechanism is further configured to restrict movement along a first portion of the path to movement about the second axis, and to open a second portion of the path to allow simultaneous movement about both the first and second axes, when moving from the operational position to the stowage position;” 
as described in the specification/claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 3, 4, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Neither the specification nor the drawings provide any description of a particular construction of the mechanical connections that allows performing the following movements: 
“the support mechanism being configured to make at least some of the lateral movement simultaneously with at least some of the rotation, and ahead of some of the rotation, when moving from the operational position to the stowage position” (claim 3);
“the support mechanism being arranged to complete the lateral movement before making the rotation about the first pivot, when moving from the operational position to the stowage position” (claim 4); 
“the multi-axis movement includes (1) initial lateral movement about the second axis prior to any rotation about the first axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis” (claim 14);
“a latch or a release pin or a gate located along the path, such that the initial lateral movement to the latch, release pin or gate along the path opens the path to allow simultaneous movement of the support mechanism about both the first and second axes” (claim 16);
“the multi-axis movement includes (1) initial lateral movement about the second axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis, wherein the support mechanism is further configured to restrict movement along a first portion of the path to movement about the second axis, and to open a second portion of the path to allow simultaneous movement about both the first and second axes, when moving from the operational position to the stowage position” (claim 19).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheesman (US 6301053 B1) in view of the David (US 5748346 A).
Regarding claim 1, Cheesman teaches a combiner assembly (21) for a projection head up display system (Fig. 2-5), the system having ceiling mounted projector assembly (display forming section corresponding to 14 in Fig. 1), the combiner assembly (21) having: an optical combiner (21); and a support mechanism (22-39) for supporting the optical combiner (21), the support mechanism (22-39) movable between an operational position (deployed position; Fig. 3) and a stowage position (21a), the support mechanism (22-39) having a first frame (27) and a second frame (23), the first frame (27) configured to be coupled to the projector assembly, the second frame (23) coupled to the first frame (27) and to the optical combiner (21), wherein the operational position (deployed position) is in a line of sight of the user, facing a user, wherein the stowage position (21a) is above, and laterally displaced from, the line of sight, and facing an underside of the ceiling mounted projector assembly (Fig. 3), wherein the first frame (27) is configured to rotate about a first pivot (26/29) with respect to the projector assembly such that the support mechanism (22-39) is movable between the operational position (deployed position) and the stowage position (21a).
Cheesman does not teach the second frame (23) is configured to rotate about a second pivot with respect to the first frame (27) and substantially parallel to the line of sight such that the support mechanism (22-39) is rotatable to provide at least part of a lateral movement of the optical combiner (21) away from the line of sight.
The David teaches the second frame (1) is configured to rotate about a second pivot with respect to the first frame (3) and substantially parallel to the line of sight such that the support mechanism (Fig. 2-4) is rotatable to provide at least part of a lateral movement of the optical combiner (1) away from the line of sight.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Cheesman with the David; because it allows greater flexibility in adjusting the position of the combiner for optimum viewing.
Regarding claim 2, the combination of Cheesman and the David consequently results in the lateral movement being perpendicular to the line of sight (Fig. 2-4 of David). 
Regarding claim 3, the combination of Cheesman and the David consequently results in the support mechanism being configured to make at least some of the lateral movement simultaneously with at least some of the rotation, and ahead of some of the rotation, when moving from the operational position (deployed position) to the stowage position (21a; Fig. 3 of Cheesman and Fig. 2-4 of the David).
Regarding claim 4, the combination of Cheesman and the David consequently results in the support mechanism being arranged to complete the lateral movement (Fig. 2-4 of the David) before making the rotation about the first pivot (26/29 of Cheesman), when moving from the operational position (deployed position) to the stowage position (21a; Fig. 3 of Cheesman and Fig. 2-4 of the David).
Regarding claim 5, the combination of Cheesman and the David consequently results in the second pivot for enabling rotation about a longitudinal axis, substantially parallel with the line of sight, to provide at least part of the lateral movement of the optical combiner (1 of the David) away from the line of sight (Fig. 2-4 of the Davidd).
Regarding claim 6, Cheesman, as modified by the David, further teaches the first pivot (26/29) having a rotation axis tilted away from horizontal so as to provide a tilt in the stowage position (21a; Fig. 3).
Regarding claim 7, Cheesman, as modified by the David, further teaches in the operational position (deployed position) of the optical combiner (21) being arranged such that a projection input of the optical combiner (21) is offset laterally from the line of sight (Fig. 3).
Regarding claim 9, Cheesman, as modified by the David, further teaches the support mechanism (22-39) being arranged such that the first pivot (26/29) is nearer a top than a bottom of the optical combiner (21) when in the operational position (deployed position), and such that the rotation axis of the first pivot (26/29) is offset from a plane of the optical combiner (21) towards the user (Fig. 3).
Regarding claim 10, Cheesman, as modified by the David, further teaches the mechanism comprising a crash mechanism for enabling movement of the optical combiner (21) from the operational position (deployed position) away from a trajectory of the user in the event of a crash (Fig. 5).
Regarding claim 11, Cheesman, as modified by the David, further teaches the crash mechanism having a third pivot (24/28), having a substantially horizontal rotation axis, arranged to enable the optical combiner (21) to rotate away from the user (Fig. 3-5).
Regarding claim 12, Cheesman, as modified by the David, further teaches support mechanism (22-39) having a stop and a biasing mechanism (spring bias strut) for maintaining the optical combiner (21) against the stop in the operational position (deployed position; col. 3 lines 13-22; col. 4 lines 37-51). 
Regarding claim 13, Cheesman, as modified by the David, further teaches a head up display comprising a projector assembly and the combiner assembly (21) of claim 1, arranged such that the optical combiner (21), when in the operational position (deployed position), is aligned with the projector to present an image from the projector in the user's line of sight (Fig. 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheesman in view of David and in further view of Wood (US 8749890 B1).
Regarding claim 8, neither Cheesman nor David explicitly teaches the optical combiner comprising a waveguide having gratings to provide an expanded output pupil compared to a size of an input pupil.
Wood teaches the optical combiner (40) comprising a waveguide having gratings to provide an expanded output pupil compared to a size of an input pupil (col. 5, lines 52-67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Cheesman and David with Wood; because it improves user friendliness with the expanded output.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dupin (US 5517337 A) in view of David.
Regarding claim 14, Dupin teaches a combiner assembly (Fig. 1-6) for a projection head up display system (Fig. 1-6), the system having ceiling mounted projector assembly (11), the combiner assembly (Fig. 1-6) having: an optical combiner (10); and a support mechanism (13-22) for supporting the optical combiner (10), the support mechanism (13-22) moveable along a path between an operational position (Fig. 3) and a stowage position (Fig. 3), the support mechanism (13-22) having a first frame (13) and a second frame (17), the first frame (13) configured to be coupled to the projector assembly (11), the second frame (17) coupled to the first frame (13) and to the optical combiner (10), the support mechanism (13-22) comprising a first pivot (one of 14 and 15) having a first axis and a second pivot having a second axis (the other of 14 and 15).
Dupin does not teach does not explicitly teach when moving from the operational position to the stowage position along the path movement of the support mechanism includes (1) initial lateral movement about the second axis prior to any rotation about the first axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis.
The David teaches the second frame (1) is configured to rotate about a second pivot with respect to the first frame (3) and substantially parallel to the line of sight such that the support mechanism (Fig. 2-4) is rotatable to provide at least part of a lateral movement of the optical combiner (1) away from the line of sight.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Dupin with the David which consequently results in (1) initial lateral movement about the second axis prior to any rotation about the first axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis because it allows greater flexibility in adjusting the position of the combiner for optimum viewing.
Regarding claim 15, the combination of Dupin and the David consequently results in the first axis of the first pivot (one of 14 and 15 of Dupin) is substantially perpendicular to a user line of sight, and the second axis (Fig. 2 of David) of the second pivot is substantially perpendicular to the first axis.
Regarding claim 16, Dupin, as modified by David, further teaches the support mechanism (13-22) includes a latch or a release pin or a gate (at 13b; Fig. 4; 19A; Fig. 6) located along the path, such that the initial lateral movement to the latch, release pin or gate along the path opens the path to allow simultaneous movement of the support mechanism (13-22) about both the first and second axes (Fig. 6).
Regarding claim 17, Dupin, as modified by David, further teaches the first axis is horizontal or tilted away from horizontal so as to be substantially horizontal; and the operational position of the optical combiner (10) is arranged such that a projection input of the optical combiner (10) is offset laterally from a user line of sight (Fig. 1-6).
Regarding claim 18, Dupin, as modified by David, further teaches a head up display comprising a projector assembly (11) and the combiner assembly (Fig. 1-6) of claim 14, arranged such that the optical combiner (10), when in the operational position, is aligned with the projector to present an image from the projector in a user line of sight.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupin in view of JP H0526589 U and in further view of Wood.
Regarding claim 19, Dupin teaches a combiner assembly (Fig. 1-6) for a projection head up display system, the system having ceiling mounted projector assembly (11), the combiner assembly (Fig. 1-6) having: an optical combiner (10) comprising a waveguide having gratings to provide an expanded output pupil compared to a size of an input pupil; and a support mechanism (13-22) for supporting the optical combiner (10), the support mechanism (13-22) moveable along a path between an operational position (Fig. 3) and a stowage position (Fig. 3), the support mechanism (13-22) having a first frame (13) and a second frame (17), the first frame (13) configured to be coupled to the projector assembly (11), the second frame (17) coupled to the first frame (13) and to the optical combiner (10), the support mechanism (13-22) comprising a first pivot (one of 14 and 15) having a first axis and a second pivot (the other of 14 and 15) having a second axis.
Dupin does not when moving from the operational position to the stowage position along the path the movement includes (1) initial lateral movement about the second axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis, wherein the support mechanism is further configured to restrict movement along a first portion of the path to movement about the second axis, and to open a second portion of the path to allow simultaneous movement about both the first and second axes, when moving from the operational position to the stowage position.
JP H0526589 U teaches a support mechanism that allows moving from the operational position to the stowage position along the path the movement to include (1) initial lateral movement about the second axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis, wherein the support mechanism is further configured to restrict movement along a first portion of the path to movement about the second axis, and to open a second portion of the path to allow simultaneous movement about both the first and second axes, when moving from the operational position to the stowage position (Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Dupin with JP H0526589 U; because it allows greater flexibility in adjusting the position of the combiner.
Neither Dupin nor JP H0526589 U teaches the optical combiner comprising a waveguide having gratings to provide an expanded output pupil compared to a size of an input pupil.
Wood teaches the optical combiner (40) comprising a waveguide having gratings to provide an expanded output pupil compared to a size of an input pupil (col. 5, lines 52-67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Dupin and JP H0526589 U with Wood; because it improves user friendliness with the expanded output.
Regarding claim 20, Dupin, as modified by JP H0526589 U and Wood, further teaches a projector assembly (11) and the combiner assembly (10) arranged such that the optical combiner (10), when in the operational position (Fig. 3), is aligned with the projector to present an image from the projector in a user line of sight (Fig. 3).

Response to Arguments
Applicant's arguments with respect to claims 1, 14, and 19 have been fully considered.  Examiner agrees with some of applicant/s’ arguments and disagrees with some of applicant/s’ argument; and some of applicant/s’ argumentst are moot in view of the new ground(s) of rejection. 
Examiner agrees that the 112(a) rejection of claim 1 should be withdrawn.  With respect to claims 3, 4 and 14-20, the specification and the drawings only show general rotational movements about the first and second axes and lateral movement along the first axis.  There is no description of the restricted and coordinated movements and/or transition between the movements in the drawings or in terms of structures that allows such movements. 
Applicant/s’s arguments with respect to the combination of Cheesman and Lebel are moot in view of the new ground/s of rejection/s necessitated by the amendment of claim 1.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882